396 U.S. 117
90 S. Ct. 398
24 L. Ed. 2d 309
Willie B. FOSTERv.E. B. CALDWELL, Superintendent.
No. 72, Misc.
Supreme Court of the United States
December 8, 1969

Reber F. Boult, Jr., Charles Morgan, Jr., Melvin L. Wulf, and Eleanor Holmes Norton, for appellant.
Arthur K. Bolton, Atty. Gen. of Georgia, Harold N. Hill, Jr., Exec. Asst. Atty. Gen., and Marion O. Gordon, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.